Citation Nr: 0313951	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from November 1966 to November 
1968, and from January 1971 to February 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision by the 
St. Louis, Missouri RO which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective from 
January 26, 1995.  At the request of the veteran, the claims 
file was subsequently transferred to the RO in Phoenix, 
Arizona.  

By rating action in October 1998, the RO denied an increased 
rating for a shell fragment wound to the right hand and a 
total rating for compensation purposes based on individual 
unemployability.  The veteran and his representative were 
notified of this decision and did not appeal.  As these 
issues are not inextricably intertwined with the issue on 
appeal and have not been developed for appellate review, they 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Effective January 26, 1995, the date service connection 
was established for PTSD, the disability has been productive 
of no more than considerable social and industrial 
impairment, and is not shown to impair occupational and 
social functioning beyond that contemplated by a 50 percent 
rating under the revised rating criteria.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
from the initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Part 4, including Diagnostic Code (DC) 9411 (as in effect 
prior to November 7, 1996), and § 4.130, DCs 9411-9440 (as in 
effect from November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the January 1998 rating action, 
the March 1998 statement of the case (SOC), and the October 
1998 and February 2003 supplemental statements of the case 
(SSOC) have provided the veteran with sufficient information 
regarding the applicable criteria for rating his disability, 
what evidence had been obtained, and why this evidence was 
insufficient to warrant the assignment of a higher evaluation 
for PTSD.  The latter SSC included the pertinent laws and 
regulations concerning VA's duty to assist under VCAA.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a higher rating, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  The veteran was afforded an opportunity to 
testify at a personal hearing at the RO in November 1998, but 
failed to report.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

When examined by VA in January 1996 (for the purpose of 
establishing service connection for PTSD), the veteran denied 
any previous psychotherapy or hospitalized for psychiatric 
reasons and said he had been evaluated once when he applied 
for Social Security disability many years earlier.  He 
described several stressors incidents from Vietnam and 
reported recurrent distressing dreams about two to three 
times a week.  However, the dreams were not about death, 
dying, or war, but rather about "weird stuff."  He denied 
any recurrent intrusive recollections of war events or 
flashbacks, and did not avoid activities or situations that 
aroused recollections of the traumas.  He was very involved 
in church activities involving young people and groups, and 
was able to obtain pleasure in activities.  He denied 
restricted range of affect.  He was minimally social with few 
close friends since his discharge from service.  He did not 
set goals for himself and lived his life one day at a time.  
He admitted to irritability and being easily upset over 
events in life, complained of difficulty concentrating since 
service, and said that he wrote notes to himself to remember 
things.  He denied any difficulty with sleep, hypervigilance, 
or exaggerated startle response.  His main complaints 
centered around a skin rash from Vietnam and said that he 
didn't get involved with females for fear of spreading his 
skin problem.  

On mental status examination, he was alert, well oriented 
with full affect, pleasant and cooperative with good eye 
contact.  He was well groomed and dressed.  His speech was 
regular in rate and rhythm with normal volume.  Psychomotor 
activity was within normal limits, and his thought content 
was coherent, logical, and goal directed.  He denied any 
suicidal or homicidal ideations and there was no evidence of 
psychotic symptoms.  His memory for recent and remote events 
was intact, and his intelligence appeared to be within normal 
range.  His insight and judgment were intact.  The diagnosis 
was PTSD traits.  The examiner concluded that the veteran did 
not meet the full criteria for PTSD.  

A VA outpatient report dated in March 1995 showed that the 
veteran was referred from a Vet Center for evaluation of 
depression.  He had recently moved from Missouri and lived 
alone.  His dog had been missing for a few weeks and he was 
increasingly depressed.  There was no mention of any symptoms 
of PTSD.  The assessment included major depressive episode 
and PTSS, subthreshold for PTSD.  

A private psychological evaluation report, dated in May 1996, 
noted that the veteran was on Social Security disability for 
14 years because of a chronic back disorder.  The 
psychologist indicated that the veteran's report of mood 
disorder and PTSD symptoms were relatively modest and not 
overstated.  His PTSD symptoms included survivor guilt, 
irritability, temper control problems, memory and 
concentration difficulty, and psychogenic amnesia.  The 
impression included mild PTSD symptoms and moderate symptoms 
of major depressive disorder.  He did not demonstrate 
significant neuropsychological impairment, but did have some 
isolated difficulty with tasks that required directed 
attention.  

A VA psychiatric examination report in January 1998 included 
a description of the veteran's stressor experiences in 
Vietnam and his current symptoms as noted in the earlier 
examinations reported above.  The veteran reported increased 
nightmares since starting PTSD counseling in 1996.  He said 
he was somewhat hypervigilant with exaggerated startle 
response when he first returned home from service but that 
the symptoms had lessened since then.  Other symptoms 
included trouble sleeping, thrashing about in his sleep, 
nightmares that didn't make sense, and feeling uncomfortable 
when people stood behind him.  Mental status findings 
included the following: appropriate dress and hygiene; 
cooperative and friendly; speech fluent, articulate, and 
normal in rate and rhythm; good eye contact; episodes of 
tearfulness and crying when recalling Vietnam experiences; 
depressed mood, congruent to affect; thoughts were organized 
and goal directed, without delusions or hallucinations; there 
were no suicidal or homicidal ideations.  He did not endorse 
obsessive or ritualistic behaviors, and did not describe 
symptoms of panic attacks.  There were some symptoms of 
depression with poor sleep, diminished concentration, periods 
of excessive fatigue, poor appetite, and feelings of guilt 
three or four times a year.  He was well oriented, his memory 
was intact, and his insight and judgment were good.  The 
diagnoses included PTSD and major depression.  The Global 
Assessment of Functioning (GAF) score was 50.  

The symptoms and clinical findings on a July 1998 VA 
psychiatric examination report (conducted by the same 
examiner) were essentially the same as those noted on the 
January 1998 examination.  The examiner indicated that the 
veteran had persistent nightmares and increased problems with 
sleep, excessive fatigue and pain.  The diagnoses was 
unchanged.  The GAF score was 48.  

Records received from the Social Security Administration in 
January 2000 include a Disability Determination which was to 
the effect that the veteran was found to be unemployable due 
to fibromyalgia and degenerative disc disease in January 
1986.  A secondary diagnosis in December 1997 included 
affective (mood) disorder.  A psychiatric evaluation report 
dated in October 1985 noted, by way of history, that the 
veteran served in Vietnam and that he didn't like military 
service.  There was no mention of any symptoms or findings 
related to service in Vietnam or to PTSD.  

VA medical records show treatment on numerous occasions for 
various maladies from 1996 to 2002.  The records pertaining 
to treatment for PTSD did not contain any additional symptoms 
or findings than were reported on the VA examinations 
discussed above.  

When examined by VA in February 2003, the veteran reported 
the following symptoms: difficulty falling asleep, thrashing 
about when sleeping, agitation, occasional intrusive 
recollections, recurrent distressing dreams and nightmares 
unrelated to Vietnam, emotional numbing and lack of interest 
in day-to-day activities, no expectation for the future, 
irritability and outbursts of anger, trouble with 
concentration, and exaggerated startle response.  He tried to 
avoid thoughts or feelings that reminded him of Vietnam, but 
admitted to watching military movies without distress.  He 
reported that he was able to love people around him and to 
feel close to them, and denied any specific flashbacks.  His 
hobbies included karaoke, drawing cartoons, and a love of 
nature.  He was in the process of a divorce from wife of five 
months due, in part, to his irritability.  He reported that 
he had about 10 close friends that he trusted and relied on 
for help.  

On mental status examination, he was appropriately dressed in 
casual clothes and his grooming was good.  There were no tics 
or mannerisms, and speech fluency, articulation, tone, and 
rate were within normal limits.  He related well to the 
examiner and had good social skills.  He described his mood 
as depressed, and he was somewhat anxious, which was 
consistent with his overall affect.  In general, his affect 
was full range.  He cried when describing the death of a 
fellow soldier and friend in Vietnam and appeared anxious and 
depressed.  He was well oriented and his intelligence was 
estimated to be below average to average.  There were no 
suicidal, homicidal, or paranoid ideations.  His thought 
processes were goal directed, logical, and coherent, and 
there were no signs of psychosis.  His insight and judgment 
were fair to good, and his cognitive functions, including 
memory, were intact.  The examiner indicated that his current 
social and economic situation was consistent with the 
diagnoses of PTSD and major depression, recurrent.  The 
veteran reported chronic pain and much disability due to 
arthritis and other skeletal disabilities.  The examiner 
offered a GAF score of 54 for PTSD, and a score of 50 for 
present global assessment of functioning related to his 
depressive disorder, not otherwise specified.  

The examiner commented that the veteran had a long history of 
disability related to his physical and medical problems, and 
that it was difficult to identify how much of his present-day 
functioning was influenced by his physical and medical 
problems resulting from his depression and inability to work 
and feel good about himself versus his symptomatology of 
PTSD.  His PTSD symptoms were not as severe as in many 
veterans, though he certainly had some.  Some of the 
difficulty was that he hadn't worked since 1985 due to 
physical disability; so it was difficult to assess whether 
PTSD would have caused him vocational difficulties of and by 
themselves.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (as in effect prior to 
November 7, 1996).  

The relevant regulations pertaining to the veteran's service-
connected psychiatric disability in effect prior to November 
7, 1996 are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............   50

38 C.F.R. § 4.132 (effect prior to November 7, 1996).  

Effective November 7, 1996, the rating criteria for PTSD were 
revised, in pertinent part, as follows. 

Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name    
100 

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish 
and maintain effective relationships 
				70 

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in 	establishing and 
maintaining effective work and social 
relationships  			50 

38 C.F.R. § 4.130 (effect from November 7, 1996).  

Analysis

Initially, the Board notes that in its March 1998 SOC, the RO 
applied both versions of the regulations when it assigned a 
50 percent evaluation for PTSD.  Accordingly, the Board is 
permitted to consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
However, the amended regulations may not be applied prior to 
the effective date of the revised regulations.  See 38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  In this case, the Board finds 
that the neither the old nor the revised regulations are more 
favorable to the veteran.  

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different.  However, of the four VA examinations, the most 
recent report in February 2003 provided a more detailed 
clinical picture and in-depth analysis of all of the evidence 
of record.  

As indicated above, under the previous version of the rating 
schedule, a 70 percent rating is in order when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

Concerning social adaptability, while he reports some 
emotional numbing and irritability that affects personal 
relationships, as early as the January1996 VA psychiatric 
examination, he reported being involved in church groups and 
other activities.  This has not changed.  He has a number of 
close friends that he trusts and relies on.  Moreover, he 
reported that he is able to love and feel close to the people 
around him.  One of his favorite hobbies is karaoke, an 
activity that involves interaction with other people; 
commonly performed in public in a room full of strangers.  
Additionally, there is no objective evidence of 
psychoneurotic symptoms such as thought disorder, psychosis, 
or impairment of cognition, memory, judgment, or general 
intellectual functioning.  The record shows that the veteran 
has been unemployed and in receipt of Social Security 
disability for many years due to fibromyalgia and a severe 
back disorder.  Thus, it is difficult to determine precisely 
how much his PTSD impacts on employability.  

The GAF scores during the pendency of this appeal ranged from 
48 to 54.  However, only the most recent examination 
attempted to assign a GAF score for PTSD, alone.  That is, 
the evidentiary record shows that the veteran has suffered 
for many years from depression directly related to his 
debilitating physical disabilities; an aspect not 
differentiated by the GAF scores assigned on the earlier 
psychiatric examinations.  In February 2003, the examiner 
opined that the veteran's current GAF score for PTSD was 54.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms and the lack of any significant 
social inadaptability, the Board does not find that the 
overall disability picture reflected in the evidence more 
nearly approximates the requirements for an evaluation in 
excess of 50 percent under the old criteria.  

A 70 percent evaluation under the revised rating criteria 
requires deficiencies in most areas due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any thought disorder, psychosis, 
suicidal ideation, obsessional rituals, panic, impaired 
intellectual functioning, or impaired judgment.  On all of 
the examinations, the veteran's thought processes were goal 
directed, logical and coherent, he related well to the 
interviewer, and his personal hygiene was appropriate.  

Based on a review of all the evidence of record, the Board 
finds that the veteran's symptomatology is not reflective of 
the severity and persistence to warrant an evaluation in 
excess of 50 percent rating under either the old or the 
revised rating criteria from the initial grant of service 
connection.  Therefore, the appeal is denied.  


ORDER

An evaluation in excess of 50 percent for PTSD, from the 
initial grant of service connection, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

